 JESSIEBECK'S RIVERSIDE HOTELBeck Corporation,d/b/a Jessie Beck'sRiversideHotel and CasinoandHotel,Motel,RestaurantEmployees and Bartenders Union,Local 86,Hotel and Restaurant Employees and Bartend-ers International Union,AFL-CIOand Over-land, Inc.,d/b/a Pick Hobson's Riverside Hoteland Casino,Party-in-Interest.Case 32-CA-118(formerly 20-CA-12107)23 April 1986SUPPLEMENTAL DECISION ANDORDERBY MEMBERSDENNIS, JOHANSEN, ANDBABSONOn 23 December 1982 Administrative LawJudge William L. Schmidt issued the attached sup-plemental decision.The Party-in-Interest,Over-land, Inc., filed exceptions and a supporting brief,and the General Counsel filed an answering briefto Overland's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Party-in-Interest, Over-land, Inc., d/b/a Pick Hobson's Riverside Hoteland Casino, Reno, Nevada, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.'The Party-in-Interesthas excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrulean administra-tive law judge's credibility resolutionsunless theclear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsIn agreeingwith judge's conclusions, we find that at the time theUnion requested recognition, the Party-an-Interestemployed a substantialand representative complement of its work force, a majority of whichhad previously worked for the Party-in-Interest's predecessor in the ap-propriate unitAccordingly, in finding Overland to be the successor of Beck Corpora-tion,we need not rely on three factors relied on by the judge(1)Overland's failure to recognize the Union may have contributed tothe departure of some of Beck's employees(2) The unit was supplemented on and after 21 April 1978 with laid-offOverland employees who were also represented by the Union when theywere actively working(3) Prior Overland employees and employees hired as result of the sea-sonal upturn or as replacements for employees who left for more desira-ble jobs are deemed to support the Union in the same proportion as theEmployer's overall work force405Bernard Hopkins, Esq.,for the General Counsel.Richard McCraken, Esq. (Davis, Cowell and Bowe),of SanFrancisco, California, for the Charging Party.Roger H. Elton, Esq. (Roger H. Elton, Ltd.),of Reno,Nevada, for Overland, Inc.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEWILLIAM L.SCHMIDT, Administrative Law Judge.This matter was heard by me on October 18, 1982, pur-suant to a pleading of the General Counsel seeking to ad-judicate the questions whether or not Overland, Inc.(Overland),is a successor of Beck Corporation(Beck) inthe operationof theRiversideHotel and Casino (theRiverside)and is liable to remedy the unfair labor prac-tices found in the proceeding involving Beck which isreported asJessie Beck's Riverside Hotel,231 NLRB 907(1977).Overlandfiled a timely response to the GeneralCounsel's pleading wherein it asserted:(1) that the pro-ceeding is moot;(2) that Overland is not a successor ofBeck,(3) that Overland did not assume Beck's liabilityunder the Board order;and (4)even assuming it is liable,Overland's obligation to bargain with Hotel,Motel, Res-taurant Employees and Bartenders Local 86,Hotel andResturantEmployees and Bartenders InternationalUnion,AFL-CIO (Union),should be limited to the Riv-erside bar and restaurant employees.On the entirerecord,my observation of the witnesseswho testified in this matter,and my careful considerationof the timely posthearing briefsfiledby theGeneralCounsel and Overland,IImake the followingFINDINGS OF FACT1.THE RELEVANT EVENTSa.The Prior ProceedingsOn November 15, 1975, certain employees of the Riv-erside in Reno selected the Union as their collective-bar-gaining representative in a Board-conducted election bya vote of 96 to 46.2 Following a hearing on objectionsfiled by the Employer, the Regional Director for Region20 issued a supplemental decision and certification ofrepresentative on July 6, 1976. Thereafter, on September16, 1976, the Board denied Beck's request for review ofitsRegional Director's decisionOn December 22, 1976, the Regional Director issuedthe complaint in this matter pursuant to a charge filed onNovember 4, 1976, which alleged that Beck was engag-ing in unfair labor practices within the meaning of Sec-INo representative of Beck appeared in this proceeding2Altogether there were 176 eligible voters in that election The unitfound appropriate by the Regional Director in the representation pro-ceeding wasAll full-time and regular part-time employees of the Employer'sReno, Nevada operation, includingengineeringdepartment employ-ees, the stagehand, receiving clerk, and warehouse laborers but ex-cluding front desk clerks, PBX operators, reservation clerks, nightauditor, boothattendantsin the coupon redemption center, employ-ees in the casino, administration and security departments,guardsand supervisors as defined in the Act279 NLRB No. 61 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8(a)(1) and (5) and Section 2(6) and (7) of the Act.The substance of the complaint was that Beck had re-fused to bargain with the Union following the certifica-tion.After Beck filed its answer, the General Counselmoved for summary judgment and the Board transferredthe case to itself in order to consider the General Coun-sel'smotion. Subsequently, the Board granted the Gener-alCounsel's motion in the decision and order entered onAugust 31, 1977.Jessie Beck's,supra. The order enteredby the Board required that Beck, "its officers,agents,successors and assigns" cease and desist from refusing tobargain with the Union on request concerning the wages,hours, and other terms and conditions of employment ofits employees in the unit found appropriate in the above-mentioned representation matter. After Beck persisted inits refusal to recognize the Union, the Board applied forenforcement of its order to the Ninth Circuit of Appeals.The Ninth Circuit granted the Board's application in amemoradum of December 13, 1978. The court judgmentenforcing the Board's order was entered on September12, 1979.In the meantime, Beck had disposed of the Riversidepursuant to a purchase agreement which it entered intowith Overland about March 8, 1978. Pursuant to thatagreement, Overland took possession of the premises ofthe Riverside at approximately 5 p.m., on April 21, 1978.Because Overland, a corporate entity separate and unre-lated to Beck, has not heretofore been named as a Re-spondent in any of the proceedings involving Riversideemployees, the General Counsel now seeks an ordercompelling Overland to comply with the order hereto-fore issuedagainstBeck, as enforced by the Ninth Cir-cuit.Pertinent to the resolution of the issues are the cir-cumstances surrounding Overland's acquisition and oper-ation of the Riverside.B. Overland's Acquisition an Operation of theRiversideFor a number of years prior to 1978, Richard H.Hobson, the principal (if not the sole) owner of Over-land, had engaged in a variety of enterprises in the Reno-Sparks area including the operation of certain hotels, res-taurants, and gambling casinos. At some unspecified timeabout a year prior to the events relative here, Hobsondiscontinued the operation of the Overland Hotel andcommenced efforts to acquire another hotel and casino ina tax-free exchange. In late 1977, or early January 1978,Hobson's agents made an offer to purchase the Riverside,a combined hotel, restaurant, and casino. The negotia-tions progressed off and on until March 8, 1978, whenOverland and Beck entered into a purchase agreement. 3The purchase agreement provided for Overland's acqui-sitionof the Riverside following the approval of theNevada Gaming Commission. Once the application wasmade to the Commission for the transfer of ownershipfrom Beck to Overland, the rumored sale of the River-side became public knowledge. For this reason, and asthere were several new hotel-casino operations opening3The termpurchase agreement is usedfor ease of descriptionThedocuments resultingin the exchange of the Riverside betweenBeck andOverlandare actually a series of documentswhich arein evidenceabout this time in the Reno area, an element of instabilitywas introduced into Beck's ability to retain employees.As a consequence, Beck requested that the NevadaGaming Commission expedite its consideration of the ap-plication to transfer ownership of the Riverside. That ap-proval came on April 20, and on April 21, at approxi-mately 5 p.m., Overland took possession of the River-side.According to James Page, the Overland executivewho became general manager of the Riverside, Over-land's agents had little opportunity to view the premisesother than their presence to meet with employees, as dis-cussed below, prior to the acquisition of the Riversidebecause of restrictions imposed by the Nevada GamingCommission.Approximately 2 weeks before Overland acquired pos-session, Beck's employees were given notification of theimpending change. Thereafter, Overland executives werepermitted to utilize the riverview room on the Riversidepremises to conduct meetings with the Beck employeesand to distribute applications. According to Page, Over-land was seeking to hire all Beck's Riverside employeesbut it met stiff competition. Page graphically describedthe frantic and chaotic situation which existed at the timeof Overland's takeover of the Riverside:At that particular time, it was kind of unique tothis area. The MGM was opening up and they weretaking approximately I believe 3500 appications ofthe jobs they were trying to fill. There were prob-ably two morecasinosgetting ready to open. Infact six opened up in about a five or six day area. Imean,itjust-this town has never seen anythinglike that and we're taking about thousands andthousands of jobs at that time and it never happenedbefore.My great concern at that time was were wegoing to be able to staff the hotel? I mean, in other-words, there's no way anybody could say who wasgoing to be there on April 21st because there werejust a lot of jobs and some of them were payinghigher than we were paying and there were prob-lems involved with that because of the over-expan-sion.Or I call it over-expansion. It probably wasn'tat the time but that's part of the reason that wewere very very aggressive trying to competeagainst these bigger hotels and casinos coming in tomake sure we had a staff.Q. Could you amplify a little bit by what youmean by not having reached your full staffing levelso that we can-A. I have to tell you exactly my-from my situa-tion. I couldn't really tell you at that particulartime.April 21st, when we walked in at 5 o'clock. Imean I didn't really know what was going tohappen. There were a lot of things happening. But Ididn't know what was going to happen that time, asfar as how many people we were going to have,how many we were going to need. We didn't haveaccess toanyrecords.We didn't have any idea howmuch volume they were doing. We had nothing.They supplied us absolutely nothing, so it was a lotof projections were made and different things like JESSIE BECK'S RIVERSIDE HOTELthis on how many people we would need to staffthe restaurant. I don't know whether I'm supposedto say these things but after we took over the prob-lems really increased because apparently there wassome planned walk-outs and some similar things likethiswhich then even reduced the amount of workforce we had to start with. The kitchen walked out,the parking attendents left.Q.Did you count on the kitchen work forceleaving?A. They were part of our preliminary work forcethatwe had figured that they were going to bethere and at 5 o'clock they just walked right out thedoor. I had two people in the kitchen and it wasFriday night. I had no cars-I had nobody to parkcars. It was a total chaos.Q. Subsequent to April 21st, as such, based onthe information that has already been presented,you hired additional employees. Why did you hirethe additional employees?A.We gust kept hiring until we felt we main-tained the level that we could adequately service allthe customers in their different departments.Q.When do you feel you got to that adequateservicing level?A.We leveled off pretty much and stabilizedabout oh, I'm going to say approximately July,August, right in through there. I don't have anexact date or an exact payroll at thetime.I couldn'ttell you.On April 21, 1978, Beck had 148 employees engagedin the operation of the Riverside. Overland's April 30payroll shows that it had 146 employees that week andthat 82 were former Beck employees. A significant butunspecified number of the remainder were laid-off em-ployees from the Overland Hotel. Those ex-Beck kitchenand parking lot attendants who did not return from thewalkout on April 21 are not included in these numbers.By the following week, namely, the payroll periodending May 7, 175 employees were used in the RiversideoperationBy the time the employee complementreached 175 employees, the unit ceased to be comprisedof a majority of former Beck employees. There is evi-dence that in the payroll period ending May 22, whichwas 1 month after Overland's takeover of the Riverside,187 employees appeared on the payroll, 63 of whomwere former Beck employees. Other evidence shows thatin June, over 200 employees appeared on the Overlandpayroll at the Riverside.' As noted, Page testified thatthere was finally a leveling off of the employee comple-ment by July or August. He further testified, however,that the casino operationsare seasonalin nature with theseasoncommencing to pickup in April,gainingsteam inMay, peaking in October, and then declining before theNovember-December holiday season.Overland attempted to recruit several members of themanagerialand supervisory staff of Beck but was only4 In his testimony Page made it clear that an employee would be in-cluded in the foregoing figures even if employed only for a small portionof the week It appears that any effort to identify the actual number ofjobs in any given week would be an impossible task.407partially successful in doing so. Thus, Overland did re-place the hotel manager, but the manager of the house-keeping department and the bell captain, who wereformer Beck employees in those capacities, remainedafterOverland took over the Riverside. In addition thestage department manager remained and certain supervi-sory personnel in the kitchen remained. The restaurantmanager walked out with certain of the restaurant em-ployees at approximately 5:15 p.m., on April 21, for rea-sonswhich were never fully explained in this record.Page testified that the head hostess remained and thatBeck's manager of the engineering department stayed asan assistant to the new chief engineer appointed byOverland.Because the Overland executives had little opportunityto review the operations of the Riverside prior to thetakeover, therewere few immediate changes made.Eventually, however, Page testified that there were al-terations in the restaurant buffet service and room serv-icewas added. In addition, the elevators were replacedwhich had the effect of displacing the elevator operatorsand the switchboard was replaced but it appears to havehad little impact on unit employees.Pagetestified thatthe Riverside was in general disrepair. For example, sixfloors were without air conditioning. According to Page,Overland spent a year and a half and $1 million in recon-ditioning the Riverside to obtain a certificate of occupan-cy from the local officials.C. Overland's Knowledge of the Union'sRepresentative StatusPage testified candidly that he was aware that theBeck Corporation was involvedin litigationwith theNLRB.Page'sspecifictestimony on this point was asfollows:Q. Prior to April 21st, 1978, were you aware ofthe-that Beck Corporation was involved with liti-gation with the NLRB?A. Just in passing. As far as details, I had noknowledge of any details or didn't pursue to gainany knowledge of anything of that, but as hearsay,yes and I can't even really honestly tell you whereor if anything, it was probably from you as our at-torney, but we had no knowlege as to any details ofthe election or outcomes other than the fact thatthey lost an election.On cross-examination Page gave similar testimony as fol-lows:Q. Now, you testified on direct examination thatyou had-that prior to April 21st, 1982 you hadsome knowledge of some problem involving JessieBeck's and the union election and whatever. Whatdid you think was the source of that knowledge?A. I really can't tell you who told me or wherethe knowledge came from. I knew there was anelection and I would have to say it probably camethrough our attorneys somehow in these negotia-tions. I would imagine it come from there. This isprior to April, '78. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Well, right. Do you have any recollection ofwhat may have been the reason that you and yourattorneys wouldbe discussingthe labor problems ofJessie Beck?Q. No.I think probably the only thing I can think that itwould be that it was a fact because they were juststating thatthis thing was out there or whatever.Q. This thing, whatever it was?A.Whatever,Imean,whatever it was it wasthere.Overland'sbriefacknowledges thatOverland "wasaware of the existence of Beck Corporation litigation,but had no involvement in, or any detailed knowledgeof, that litigation prior to April 21, 1978."Other evidence was proffered showing the detailedextent of Overland's knowledge of the dispute betweenBeck and the Union concerning representation of the em-ployees at the Riverside Hotel. Jerry McHugh is a repre-sentative of the Hotel and Restaurant Employees andBartenders InternationalUnion who was, from April1977 until August 1981, the trustee of Local 86, theCharging Party in this proceeding. McHugh testified thatin late January or early February 1978, Page called himat the union office and said that he would like to talk tohim at this office in Sparks, Nevada. McHugh said thathe had heard street talk that Overland was about to ac-quire the Riverside. As a consequence, McHugh saidthat Page asked him if there was "some way that withthe anticipation of acquiring Jessie Beck's Riverside tosatisfy this election, could we come to some kind ofagreement concerning union contracts concerning em-ployees at Jessie Beck's Riverside." Following this initialmeeting a second meeting occurred after the Union hadan opportunity to prepare a proposal. According toMcHugh, Page made an inquiry at this time whether ornot the Union would be willing to include only the barand the culinary employees in the unit and exclude thehousekeeping employees.McHugh said that Page toldhim that there would be a likelihood of an agreement ifthey could come to terms about excluding the house-keeping employees. Following the second meeting whenMcHugh presented the Union's proposal there were, ac-cording to him, several phone calls back and forth be-tween Page and himself and further visits by him toPage's office. Altogether McHugh said there were prob-ably about four visits to Page's office in the period fromFebruary until April 21. According to McHugh, Pagetold him at one point that Pick Hobson was the type ofindividual who would make a deal and that the lawyershad "waxed fat" for too long and that it was time to givethe money to the employees instead. McHugh said thatno agreement was reached prior to the acquisition of theRiverside by Overland and that following that time hepursued the matter with Page at the Riverside. On oneof these occasions, according to McHugh, Hobson sattwo stools away from Page and McHugh but McHughwas never introduced to Hobson. McHugh said that thenegotiationswere finally effectively broken off whenPage told him that "they were going to go the courtroute." According to McHugh, there were discussions aslate as the fall of 1979 with respect to the execution ofan agreement at the RiversidePage did not dispute the substance of McHugh's testi-mony with respect to their conversation about a pro-posed agreement for the Riverside. Instead, Page saidthat it was his recollection that the initial contacts tookplace in 1979 and not in 1978 as McHugh had testified. Ido not credit Page's recollection with respect to the dateof the initial conversations concerning the Riversideagreement. Thus, McHugh gave testimonial detail withrespect to the location of Page's office in Sparks,Nevada, where their discussions about a potential River-side agreement initially took place. Page testified that inthe early months of 1978, his office was located inSparks in a place similar to that described by McHugh inhis testimony and that in the early months of 1979 hisofficewas located in the Riverside. In addition,McHugh's testimony that the discussions were in antici-pation of Overland's acquisition of the Riverside standsin effect uncontradicted on this record. Finally, Overlandhad agreements at the Overland Hotel, the Gold Club,and another property located at Topaz Lake in Nevada,and was not a novice in dealing with the Union. I find it,therefore, highly unlikely that Overland would approachthe acquisition of the Riverside with vague knowledgeabout Beck's dispute with the Union, as Page testified,and make no effort whatsoever to investigate the basisfor the dispute which existed between Beck and theUnion, as Page implied in his testimony.According to McHugh, there was one point in theprotracted negotiations when he believed that there hadbeen a handshake on a deal but it fell apart. McHugh tes-tified that Page was concerned about Overland beinglooked down on by their peers if they broke from the"pack" and signed an agreement which covered thehousekeeping department. Theretofore, the housekeepingdepartment had historically been excluded from the barand culinary units at various Reno establishments. Pageacknowledged that McHugh probably asked him to signa contract over 100 times.D. Additional Findings and ConclusionsInPerma Vinyl Corp.,164 NLRB 968 (1967), enforcedsub nom.U.S.Pipe & Foundry Co. v. NLRB,398 F.2d544 (1968), the Board held that a successor-employer,who takes over and operates an enterprise in basically anunchanged form under cirucrostances which charge thesuccessor with notice of the unfair labor practices com-mitted by the predecessor employer, may be held liablefor remedying the predecessor's unlawful conduct. TheUnited States Supreme Court approved thePerma Vinylrule inGolden State Bottling Co. v. NLRB,414 U.S. 168(1973).However, Justice Brennan's opinion inGoldenStatespecifically noted that the Court was in no way at-tempting to qualify the holding inNLRB v. Burns Inter-nationalSecurity Services,406 U.S. 272 (1972). Id. at 184.There the Court held,inter alia,that a mere change ofemployers or of ownershipin anemploying industry isnot such anunusualcircumstance to affect the force of aBoard certification within the normal, operative period ifa majority of the employees after the change of owner- JESSIE BECK'S RIVERSIDE HOTELship or management were employed by the precedingemployer.5To illustrate this point Justice Brennan notedthat because a purchaser is not obligatedby the Act tohire the predecessor's employees,a successor will not bebound by an outstanding order to bargain if it does nothire any or "a majority of [the predecessor's] employ-ees."Golden State Bottlingv.NLRB,supra at 184 fn. 6.In the instant case,there is a substantial dispute whenone should examine Overland'swork force in order todetermine whether or not a majority within the appropri-ate unit were former Beck employees.However,beforereaching that question there are two threshold questionswhich mustbe resolvedin this matter.The firstquestioniswhether or not Overland is a bona fide successor ofBeck with respect to the operation of the Riverside. Re-garding this preliminary matter,the Board observed inMiami Industrial Trucks, 221NLRB 1223 (1975), as fol-lows:The keystone in determining successorship iswhether there is substantial continuity of the em-ploying industry.6 As noted by the Employer, theBoard looks to several factors in determiningwhether there is sufficient continuity of the employ-ing industry to warrant a finding of successorship.These factors include whether there is substantialcontinuity in operations,location,work force,working conditions,supervision,machinery,equip-ment,methods of production,product,and serv-ices.76 John Wiley&Sons,Inc v Livingston,376 U S 543,551 (1954)7Georgetown StainlessMfg Corp,198 NLRB234 (1972)Here,of course,Overland simply took over an existinghotel,restaurant,and casino operation.To hold that thevarious elements alluded to above were not present inthis case would require that one ignore the flavor ofPage's testimony with respect to the chaotic conditionswhich existed shortly after 5 p.m., on April 21, 1978,quoted above. The essence of this testimony was thatuntilOverland got its feet on the ground and had an op-portunity to look around the premises,itsmajor effortwas to carry on the operation as Beck had done. Ineffect,at all times following Overland's acquisition of theRiverside,the Hotel remained open serving the public asithad done for a number of years. Although Overlandeventually undertook to expand and improve the servicesoffered at the hotel,such changes were not sufficient toalter the essential character of the Riverside.NLRB v.Hudson River Aggregates,639 F.2d 865, 869 (2d Cir.1980).Hence, Overland is clearly Beck's successor in theoperation of the Riverside.The second threshould question is whether or notOverland acquired the Riverside with the knowledge ofBeck'sunfair labor practices.Overland'sclaim that ithad "insufficient knowledge"lacks merit.The essence of5The operative period referred to by the Court is obviously the certi-fication year discussed inRay Brooks v NLRB,348 U S 90(1954)Here,of course, the certification year period had never commenced to run inview of the failure by Beck to bargain with the Union in the appropriateunit SeeJessieBeck's, supra at 910409Page's testimonywas that he learned something ofBeck's difficulties from the attorneys who were involvedin the purchase negotiations.None of the attorneys wereproduced at the instant hearing to testify in support ofthe assertion in Overland's brief that Overland had "in-sufficient knowledge" of the Board proceedings in whichBeck was involved. The failure of any of those attorney-negotiators to testify merits the inference that their testi-mony would not be favorable to Overland's position.Such an inference is also supported by McHugh's testi-mony-which I have credited-that he negotiated withPage prior to Overland's acquisition of the Riverside inan effort to resolve the dispute over representation. Inparticular,McHugh'stestimony that Page remarkedearly in their negotiations that Hobson had a preferencefor paying the employees as opposed to the lawyers is in-dicative that there was knowledge of a dispute whichwas being litigated. Therefore, I find that Overland hadknowledge of the NLRB proceedings involving Beckand the Union at the time it acquired the Riverside.The mostcriticalquestion insofar as the litigants inthis proceeding are concerned is whether or not a major-ity of the unit employees employed by Overland at theRiverside were former Beck employees. As noted above,when, as here, the General Counsel seeks compliance bya successor with an order to bargain, JusticeBrennan'sopinion inGolden Statespecifically relies on this meansof determining a union's representative status within thesuccessor's work force. The General Counsel urges thatit is appropriate to examine the numbers involved in thiscomputation as early as the first payroll period afterOverland took over the Beck operation at the Riverside.The credible evidence of McHugh supports the conclu-sion that the Union was continuing to demand recogni-tion by Overland at that early date. Overland argues thatit is not appropriate to examine the ratio of former Beckemployees to the total Overland complement until it(Overland) had hired a "full complement" of employeeswhich it asserts-relying on Page's testimony-did notoccur until July or August.In cases of this nature, the Board typically looks to theunion'srepresentative status as of the time that it re-quests recognition.Hudson River Aggregates,246 NLRB192 (1979);First Food Ventures,229 NLRB 1228 (1977);Daneker Clock Co.,211NLRB 719 (1974),Spruce-UpCorp.,209 NLRB 194 (1974). However, courts have heldthat a labor organization's representative status should bedeterminedwhen the successor has employed a "fullcomplement" of employees in the unit for which theunion seeks recognition.NLRBv.Burns International Se-curity Services,406 U.S. 272, 294-295 (1972);Pacific Hide& Fur Depot, v. NLRB,553 F.2d 609 (9th Cir 1977). InthePacific Hidecase, the evidence disclosed that at thetime of the successor's takeover and the union's demandfor recognition, the total employee complement was sig-nificantly below that which was ordinarily maintained bythe predecessor. Primarily for this reason, the Ninth Cir-cuit declined to enforce the Board's order requiring thesuccessor to bargain. In the Ninth Circuit's view, it wasappropriate to delay the determination of the union's rep-resentative status in the circumstancesof thatcase until 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe successor's employee complement was roughly com-parable to the predecessor's "full complement." By doingso, the Court was of the view that the desires of all thevarious segments of thePacific Hidework force wouldbe considered concerning the question of representation.Overland is of the view that thePacific Hidedecision re-quires that I examine its work force in July or August1978 to determine the Union's representative status.Icannot agree with the approach taken byOverlandin this case.Although it is true that the Ninth Circuitdeemed it appropriate to look to a period when a succes-sor-employer had employed a "full complement" of em-ployees in order to determine the legal obligation of thesuccessor to recognize the representative of the prede-cessor's employees, the process of identifying the so-called full complement will vary from case to case.NLRB v. Hudson River Aggregates,supra. In the recentcase dealingwith thisissue,the Tenth Circuit observed:The process of identifying a full complement thusinvolves balancing the objective of insuring maxi-mum employee participation in the selection of abargaining agent against the goal of permitting em-ployees to be represented as quickly as possible. Itwould be ludicrous to postpone defining a full com-plement until the successor of a small enterprise hasachieved the status of a multibillion dollar interna-tional corporation. But it could also be inappropri-ate to precipitately point to a full complement as ex-isting at the moment a successor assumes operationof an essentiallymoribund predecessor.NLRB v. Pre-Engineered Building Products,603 F.2d 134(10th Cir. 1979).The circumstances of this case compel the conclusionthat at the time Overland acquired the Riverside, it hademployed a "full complement" of employees as that ter-minology is used in theBurnstype cases. Clearly, whenOverland took over the Riverside, it ws not a moribundoperation.Indeed,there was no hiatus in operation andthe evidence shows that Overland took over with practi-cally the same number of employees as Beck.Itmustalso be recognized that Overland acquired the Riversideat a seasonalupturn period so that it could reasonably beexpected that in the immediate furture there would beadditional employees.In these circumstances,no substan-tial justification has been shown for delaying the repre-sentationwhich this Act is designed to guarantee em-ployees.There are other circumstances here which sharplycontrast this case from thePacific Hidecase. Thus, Over-land undertook to retain every last Beck employee andmanager it could induce to remain with the operation.The fact that it was unsuccessful in doing so was not re-lated to any desire on Overland's part not to employ anyparticular individual. Indeed, Overland's failue to recog-nize the Union may have contributed to the departure ofsome of Beck's employees. The fact that the former Beckemployees constituted a majority of the Riverside unitfollowing the takeover by Overland for only a limitedperiod also appears to have been due in part to the dy-namics of the labor market in Reno at that particulartime resulting from the opening of several other majorenterprises.Moreover, this industry has no reputation forthe longevity of its employees. Similarly, it would beunfair in assessing the Union'srepresentative status tooverlook the fact that the unit was supplemented on andafterApril 21 with laid-off Overland employees whowere also represented by the Union when they were ac-tivelyworking. Such employees, as well as those em-ployees employed as a result of the normal seasonalupturn or as replacements for employees who depart tofindmore lucrative or personally desirable jobs else-where-as opposed to the ownership change-are nor-mally deemed to support the union in thesamepropor-tion as the employer's overall work force.W & W SteelCo., 233 NLRB 74 (1977). When these factors are con-sidered together with the fact that representatives ofOverland undertook to resolve Beck's dispute with theUnion prior to its takeover of the Riverside, it becomesclear that what is at stake here is the efficacy of theorders enteredby theBoard andthe court. They are notmoot. In essence, this disupte would not exist if Over-land had been successful in inducing the Union to forgothe right it gained from the protracted proceedingsbefore the Board and the court to represent the house-keeping department employees. As McHugh's testimonyclearly shows,Overlandwas torn between spendingmoney on further litigation or "breaking from the pack"by entering into an agreement with the Union which in-cluded the housekeeping employees. Under these circum-stances it is my conclusion thatPacific Hideis not a con-trolling precedent in this case, that the Union had an ex-isting demand for recognition at the time Overland tookover the Riverside; and that it was appropriate to look atthe ratio between Overland's employee complement andthe Beck employee complement at the time of the take-over.As it is undisputed that a majority of Overland'semployees at the time of the takeover were former Beckemployees, I find that Overland is legally obliged toremedy the unfair labor practices of Beck, as found bythe Board and courts.Accordingly,I shall recommendthatOverland be required to comply with the enforcedBoard order entered against Beck with respect to theRiverside.CONCLUSIONS OF LAW1.Beck is an employer within the meaning of Section2(2) of the Actengaged in commerce or in an industryaffecting commercewithin themeaning of Section 2(6)and (7) of the Act.2.Overlandis an employer within the meaning of Sec-tion 2(2) of the Actengaged in commerce or in an indus-try affecting commerce within the meaning of Section2(6) and (7) of the Act.3.The Unionisa labor organization within the mean-ing of Section2(5) of the Actwhich at all times materialhas been the representativeof the followingappropriateunit within the meaningof Section 9 of the Act.All full-time and regular part-time employees of theRiverside Hotel and Casino,Reno,Nevada,includ-ing engineering department employees,the stage- JESSIE BECK'S RIVERSIDE HOTELhand, receiving clerk, and warehouse laborers; butexcluding front desk clerks, PBX operators, reserva-tion clerks, night auditor, booth attendants in thecoupon redemption center, employees in the casino,administration and security departments, guards andsupervisors as defined in the Act.4 Overland is Beck's successor with respect to the op-eration of the Riverside Hotel and Casino in Reno,Nevada.5.Overland is legally obliged to comply with theBoard's order reported at 231 NLRB 907, as enforced bytheNinth Circuit Court of Appeals on September 12,1979.411On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERIt ishereby ordered that Overland, Inc., d/b/a PickHobson's Riverside Hotel and Casino comply in all re-spectswith the Order of the National LaborRelationsBoard, as enforced, heretofore entered in the matter ofBeck Corporation, d/b/a Jessie Beck's Riverside Hotel andCasino,231 NLRB 907 (1977).6 If no exceptions are filedas providedby Sec 102 46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 ofthe Rules,be adopted by theBoard andallobjectionsto them shall be deemedwaivedfor all pur-poses